 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSwedish Hospital Medical Center and WashingtonState Nurses Association. Case 19-CA-9116September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 9, 1977, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Swedish HospitalMedical Center, Seattle, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upona charge filed December 23, 1976, and duly served, theGeneral Counsel of the National Labor Relations Boardcaused a complaint and notice of hearing dated January26, 1977, to be issued and served on Swedish HospitalMedical Center, designated as Respondent in this decision.Therein Respondent was charged with the commission ofunfair labor practices within the meaning of Section8(a)(l), (3), and (5) of the National Labor Relations Act, asamended. 61 Stat, 136, 75 Stat. 519, 88 Stat. 395.Respondent's duly filed answer conceded certain factualallegations within General Counsel's complaint, but deniedthe commission of any unfair labor practice.Pursuant to notice, a hearing with respect to this matterwas held before me on April 19, 1977, in Seattle,Washington. The General Counsel, Respondent, andComplainant Association were represented by counsel.Each party was afforded a full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce232 NLRB No. 4evidence with respect to pertinent matters. When thehearing convened, counsel presented a joint stipulation offacts, with supportive documentation; thereafter, Respon-dent presented two witnesses. They testified briefly withregard to particular considerations which had promptedRespondent's course of conduct, challenged herein. Sincethe hearing's close, briefs have been received from GeneralCounsel and Respondent's counsel. These briefs have beenduly considered.FINDINGS OF FACTUpon the previously noted stipulation of facts, documen-tary materials proffered in support thereof, and thecomplete testimonial record, I make the following findingsof fact:1. JURISDICTIONRespondent raises no question herein with respect toGeneral Counsel's jurisdictional claim. Upon the com-plaint's relevant factual declarations -specifically, thoseset forth in detail in the second paragraph thereof -whichare conceded to be correct, for jurisdictional purposessolely and on which I rely, I find that Respondent hereinwas, throughout the period with which this case isconcerned, and remains an employer engaged in commerceand business operations which affect commerce within themeaning of Section 2(2), (6), and (7) of the Act. Further,with due regard for presently applicable jurisdictionalstandards, I find assertion of the Board's jurisdiction in thiscase warranted and necessary to effectuate the statutoryobjectives.II. COMPLAINANT ASSOCIATIONWashington State Nurses Association, designated asComplainant Association within this decision, is a labororganization within the meaning of Section 2(5) of the Act,as amended, which admits certain of Respondent's em-ployees to membership.III. THE UNFAIR LABOR PRACTICE CHARGEA. IssueFollowing a lawful work stoppage during which certainmembers of Respondent's nursing staff refused to partici-pate, withdrew their participation and returned to work, orwere newly hired, while the work stoppage was in progress,Respondent's management decided to grant, promised,and subsequently granted, single compensatory "days off"with pay to nursing staff members who had refused toparticipate in Complainant Association's strike, or whohad suspended their participation therein. General Counselcontends, herein, that Respondent's decision, coupled withits subsequent course of conduct -which Respondent'smanagement had taken, unilaterally, without prior noticeto, or consultation with, Complainant Association herein-compassed Section 8(a)(1), (3), and (5) unfair laborpractices. Respondent contends, contrariwise, that, withdue regard for certain circumstances which had purported-16 SWEDISH HOSP. MEDICAL CENTERly motivated its decision, its course of conduct should beconsidered privileged.B. Facts1. BackgroundOn October 29, 1974, Respondent became privy to acollective-bargaining contract -designated the FirstAgreement herein -which had been negotiated by SeattleArea Hospital Council and Complainant Association, witha July 1, 1974, effective date. Hospital Council hadrepresented certain designated member hospitals, eighteenin number, during the collective-bargaining negotiationswith Complainant Association herein which had precededthe First Agreement's execution. Respondent had, duringthose negotiations, maintained and currently maintainsHospital Council membership.While the First Agreement was being negotiated, andthroughout the period with which this case is concerned,Complainant Association had been and remains the dulyselected majority representative of registered nurses em-ployed by Hospital Council's member hospitals. GeneralCounsel, Complainant Association, and Respondent havestipulated that by virtue of Section 9(a) of the statuteComplainant Union has been and is entitled to claimrecognition as the exclusive representative of all nurseswithin the designated bargaining unit for collective-bar-gaining purposes. Indeed, Complainant Association hasbeen throughout the period with which this case isconcerned duly recognized as their exclusive bargainingrepresentative. Within its collective-bargaining contract,negotiated with Hospital Council, the bargaining unitcovered -which the parties considered appropriate forcollective-bargaining purposes within the meaning ofSection 9(b) of the statute -was defined thusly:All registered nurses classified as. resident nurse,general duty staff nurse, charge nurse, assistant headnurse and head nurse; excluding supervisors and allother employees.This contractually defined group, so the record shows,covered, within a single, multiemployer bargaining unit, allregistered nurses working, within the classifications shown,for Hospital Council's member hospitals privy thereto.The collective-bargaining contract noted expired on June30, 1976, consistently with its terms. Negotiations betweenComplainant Association and Hospital Council, lookingtoward a replacement contract, had prior thereto been dulyinitiated on or about May 20, before the designated FirstAgreement's termination date.2. The strikeOn or about July 12, 1976, most of the registered nurseswithin the First Agreement's designated multiemployerbargaining unit ceased work concertedly; the stipulatedrecord shows Complainant Association had called aconcededly "lawful" strike in furtherance of its bargainingobjectives. When the strike began, Respondent's registerednurse roster compassed some 447 staff members. Withinthis group, 390 nurses ceased work; 57 did not strike. A listof nonstrikers -proffered for the present record -may,so it shows, include staff members who had not beenscheduled to work when the strike began -part-timeemployees; nurses then on vacation, sick leave, or leaves ofabsence; and nurses who had initially ceased work but whosubsequently returned to work during July, the strike's firstmonth. Thereafter, during August and September 1976particularly, while the strike was in progress, 11 nursesabandoned their strike and resumed work. Likewise, duringthese 2 months, Respondent hired 14 new registered nurses.Meanwhile, for a comparatively short July-August period,X-ray technicians in Respondent's hire had, likewise, goneon strike. Of 18 technicians, 16 had ceased work, while 2had continued to perform their regular services. This workstoppage had ended while Complainant Association'sstrike was still in progress.The registered nurses' strike was terminated, on or aboutSeptember 17, with the negotiation of a strike settlementagreement between the parties. Therein, Hospital Council,for its member hospitals, and Complainant Association,mutually agreed, inter alia, that there should be nodiscrimination of any kind by the parties against nursepersonnel who had freely exercised designated rights whichthe Act protects.3. The new contractLikewise, on or about September 17, ComplainantAssociation and Hospital Council negotiated and signed acollective-bargaining contract, designated the SecondAgreement herein, with a June 30, 1979, termination date.The parties have stipulated that Respondent, by virtue ofits Hospital Council membership, became privy thereto.By its terms, this September 17 Second Agreementlikewise covers registered nurses working within a single,multiemployer bargaining unit -concededly appropriatefor collective-bargaining purposes within the meaning ofSection 9(b) -which stands defined therein, thusly:All full-time, part-time and per diem registered nursesemployed by the Employer; excluding supervisory andadministrative positions and all other employees.Since September 17, 1976, and throughout the period withwhich this case is concerned, Complainant Association hasconcededly been -so the stipulated record shows -theduly selected representative of a majority of nurses withinthe designated Second Agreement's defined bargainingunit; by virtue of Section 9(a), Complainant Union hasbeen, and remains, the exclusive bargaining representativeof all nurses within the designated bargaining group,including those in Respondent's employ, with respect totheir rates of pay, wages, hours of employment, and otherterms and conditions of work.4. The compensatory day grantOn or about October 13, 1976, Respondent's manage-ment -without any previous notice to, or consultationwith, Complainant Association's representative -decidedto grant I compensatory day off, with pay, for certain staffpersonnel who had not participated in ComplainantAssociation's strike, or who had returned to work before17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike settlement date. Within a memorandum datedOctober 13, and directed specifically to nursing departmentpersonnel who would be considered eligible for such acompensatory day, H. Jean Byers, Respondent's director ofnursing, declared that:This note is to express my sincere appreciation to allNursing Department employees for their outstandingefforts and cooperation during the recent nurses' strike.Because of your willingness to assume additionalresponsibilities, we were able to maintain our excellentquality of patient care. The Nursing Office is wellaware of the emotional, physical, and financial hard-ships which were imposed upon the staff during thisperiod. As a gesture of gratitude we would like to offereach employee one compensatory day to be scheduledoff with the approval of the Head Nurse and ClinicalSupervisor.Subsequently, Respondent's decision to grant the so-calledcompensatory day was reported to Respondent's nursingdepartment supervisors by Director of Nursing Byersduring their regular November 2 supervisors' meeting.Byers' October 13 memorandum had been distributedpresumably some time shortly thereafter to some 82 nurses.This group compassed those 57 nurses who, withinRespondent's view, had never withheld their services, plusI I nurses who had struck but had resumed work before thestrike settlement date, together with 14 nurses who hadbeen hired while the strike was in progress. Those nurseswho had ceased work on July 12, and who had continuedto withhold their services for the full strike period -some379 in number -received no memorandum conveying acompensatory day promise from Respondent's manage-ment. Respondent's management, further, made compara-ble compensatory day off commitments to some othernursing department personnel, not compassed within theprofessional group which Complainant Association repre-sented, who had worked during the registered nurses' workstoppage. This group, which compassed some 313 employ-ees, included ward clerks and secretaries, central servicepersonnel, nursing assistants, nonlicensed nurses, practicalnurses, student RN employees, surgery technicians, order-lies, tech I workers, certified registered nurse anesthetists,and licensed practical nurses; Respondent considers themnursing department workers.Subsequently, hospital staff personnel working in variousother areas of Respondent's facility -that is, withindepartments other than the nursing department with whichwe are concerned -protested Respondent's failure togrant them compensatory days off with pay, despite thefact that they had likewise worked throughout Complain-ant Association's work stoppage. (Inter alia, those X-raytechnicians who had worked throughout the July-Augustperiod, while their fellow technicians were on strike, hadnot been granted compensatory days.) On December 3,within a communication directed to representatives ofthese various departments, Respondent's personnel direc-tor, Barbara James, took note of these protests. Shedeclared that Respondent's management had made an"administrative decision" to grant the compensatory day:as an expression of thanks to those [nursingdepartment] employees for their efforts during therecent RN strike. Without the support of thoseemployees the hospital would have been unable toaccept any patients and working hours would havebeen further reduced or eliminated altogether. TheNursing Department personnel worked long hours, allshifts, and had schedules changed constantly in orderto provide the necessary care for our patients. ..Respondent's personnel director reported management'sappreciation for the "hardships" which all hospital employ-ees had faced, but noted that it was the support whichnursing department personnel provided which had "al-lowed the hospital to function at all" during ComplainantAssociation's work stoppage.The stipulated record, though it provides no factualdetails, warrants a determination, which I make, thatRespondent still refuses to bargain with ComplainantAssociation regarding its compensatory day off commit-ments. Since October 13, some of Respondent's staffpersonnel have requested, scheduled, and taken their extraday off with compensation; the precise number of thosewho have thus far taken their compensatory day, however,cannot be, so Respondent contends, readily determined.C. Discussion and Conclusions1. Contentions of the PartiesGeneral Counsel's representatives herein have presentedthree closely related contentions. Basically, they seek adetermination that Respondent's promise to grant purport-edly compensatory days off with pay for nurses who didnot participate in Complainant Association's lawful workstoppage, or who withdrew from their initial participationtherein, constituted a statutorily proscribed encroachmentupon the right of Respondent's nurses to strike, whichviolated Section 8(a)(l). Further, they contend thatRespondent's commitment to grant such compensatorydays -coupled with its subsequent payments for particu-lar days off which some "substantial number" of nurseswithin the privileged group subsequently took -consti-tuted disparate treatment, motivated by statutorily pro-scribed considerations, which violated Section 8(a)(3)specifically. Finally, General Counsel's representativesargue that Respondent's course of conduct -whichreflected its determination, unilaterally, without priornotice to Complainant Association herein, or consultationwith that body's representatives, that certain designatednonstrikers would be severally granted compensatory day-should be considered a statutorily proscribed refusal tobargain.Respondent's presentation and posthearing brief, how-ever, suggest its reliance upon several countercontentions.First, Respondent's counsel would have this Board notethat since his client's managerial representatives neitherdetermined nor publicly declared their readiness to grantany nonstrikers compensatory days off with pay beforeComplainant Association's strike terminated, no conclu-sion should be considered warranted that Respondent hadthereby encroached upon or interfered with the statutorily18 SWEDISH HOSP. MEDICAL CENTERprotected right to strike which Complainant Association'smembers had theretofore exercised.Counsel further contends that any determination bot-tomed upon this record with respect to whatever "tendencyto discourage" management's compensatory day programmight have upon hospital and medical center personnel,with respect to their future exercise of statutorily guaran-teed rights, would necessarily be derived from "rankspeculation" merely.Further, Respondent's presentation and brief suggest acontention that -because the hospital and medicalcenter's so-called compensatory day grant was considereda reward for the demonstrated willingness of nursingdepartment nonstrikers to handle "additional responsibili-ties" while Complainant Association's work stoppage wasbeing maintained, and compensation for "emotional,physical, and financial hardships" which these nonstrikershad suffered -such day off grants with pay should not beconsidered a special type of benefit provided for staffpersonnel merely because they had refrained from strikeparticipation; shortly, counsel suggests that Respondent'scompensatory day grants should not be considered amanifestation of discriminatory favoritism toward non-strikers, whereby Association membership and participa-tion in statutorily protected, Association-sponsored con-duct, on the part of Respondent's represented staffpersonnel, would be discouraged.These several contentions raise significant, somewhatnovel, questions. However, the decisional principles whichshould determine their disposition have been characterizedas well established within this Board's view. Thoseprinciples must now be considered.2. DiscussionConsistent with Section 8(aXI), respondent employersclearly may not "interfere with, restrain or coerce employ-ees" with respect to their exercise of statutorily protectedrights; the right to strike, of course, constitutes one suchstatutorily guaranteed right. N.LR.B. v. Erie ResistorCorp., 373 U.S. 221, 233 (1963); N.LR.B. v. WashingtonAluminum Company, Inc., 370 U.S. 9 (1962); Aero-MotiveManufacturing Company, 195 NLRB 790, 791 (1972). Adetermination with respect to whether some particularrespondent employer may have "interfered" with hisworkers' statutorily protected rights, flouting Section8(a)(1)'s proscriptive requirements thereby, will -so thecases hold -require factual findings, first, with respect towhether that employer had participated in conduct "which,it may reasonably be said, tends to interfere with the freeexercise of employee rights" contrary to statutory man-dates. N.LR.B. v. Illinois Tool Works, 153 F.2d 811, 814(C.A. 7, 1946). And this Board has held that benefitsgranted to nonstrikers, while comparable benefits are beingdenied or withheld from strikers, do constitute interferencestatutorily proscribed. N.LR.B. v. Great Dane Trailers,Inc., 388 U.S. 26 (1967); N.LR.B. v. Erie ResistorCorporation, supra, Aero-Motive Manufacturing Company,supra. In this Board's Aero-Motive decision -which dealtwith a cash bonus paid to nonstrikers, decided upon whilea work stoppage was in progress but publicized and paiddirectly following that work stoppage's conclusion -theBoard panel majority noted that:.I. [The] issue posed here is whether the paymentof a special cash bonus to employees who chose torefrain from protected, concerted activity (plus thenonpayment of such a bonus to employees who hadpersisted in engaging in the protected strike activity)tends to interfere with thefree exercise of the statutoryright of the employees of this plant to engage in strikeaction. .. It is by now axiomatic that employersviolate our Act if they grant special benefits toemployees who refrain from engaging in concertedactivity and .. .deny such benefits to those whochoose to engage in such activity.Moreover, this Board has since held that when a labororganization calls and conducts a strike calculated tosupport a position taken in contract negotiations, thedisparate treatment of strikers and nonstrikers calculatedto discourage worker participation in such a legitimatestrike constitutes discrimination to discourage "member-ship" within the labor organization concerned. Technitrol,Inc., 201 NLRB 74, 78 (1973), citing N.LR.B. v. GreatDane Trailers, Inc., supra at 32; Radio Officers' Union of theCommercial Telegraphers Union, AFL [A.H. Bull SteamshipCompanyj v. N.LR.B., 347 U.S. 17, 43-44 (1954). See,likewise, N.LR.B. v. Erie Resistor Corp., supra at 233, inthis connection. Thus, Respondent's present contentionthat General Counsel's representatives have failed tosustain their burden (since they have produced no"evidence" that the grant of compensatory days off reallydiscouraged membership in Complainant Association, orparticipation in that organization's programs, or that it hadbeen "motivated" by some desire to generate discourage-ment) carries no persuasion. Whenever a respondentemployer's contrasting treatment of nonstrikers and strik-ers may fairly be characterized as disparate -withoutsome persuasive showing, proffered by the particularemployer concerned, that some "legitimate and substan-tial" business justification had motivated challengedconduct -statutorily proscribed discrimination may befound.With respect to whether a respondent employer'sunilateral determination, within his sole discretion, to grantnonstrikers a special benefit should, further, be considereda statutorily proscribed refusal to bargain, this Board, in itsAero-Motive decision, commented at 792:Normally, making unilateral changes in wage paymentsviolates an employer's obligation to bargain. But we arehere dealing with a payment which was illegal. Is ittrue, then, that there was nothing which could havebeen lawfully bargained about? We think not ...[Here], had Respondent known, before it decided onthe payments, of the Union's view that they contra-vened our Act, and, further, that the Union intended topursue the matter before this agency, mayhap Respon-dent would have taken second thought and all of theseproceedings might have been avoided ...[becausediscussions with the labor organization concerned,regarding a proposal's possible or probable illegality,19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight dissuade the proposing party from pursuing hisproposal further, or because such discussions mighthave persuaded the parties to pursue some alternativeprocedure which might not run afoul of legal prohibi-tions] ... We are therefore of the view that the raisond'etre of requiring bargaining in advance of changes inwages has at least as much application to proposedillegal changes as to legal ones. (Interpolation suppliedto promote clarity.)Pursuant to this rationale, a respondent employer'sdetermination with regard to special benefits which hewould grant to nonstrikers but withheld from workstoppage participants (when reached without notice to theirrecognized bargaining representative, or consultation withits spokesman) may properly be considered a tacit refusalto bargain, statutorily proscribed.3. ConclusionsWhen considered with due regard for these governingdecisional principles, Respondent's suggestion -that nostatutorily proscribed interference should be herein found,because its managerial decision regarding a compensatoryday-off reward for nonstrikers had neither been reachednor publicized before Complainant Association's strike wasterminated -carries no persuasion. With respect to aclosely comparable contention, in its previously notedAero-Motive decision, this Board commented at 791-792:While it is true that the absence of an advanceannouncement or payment necessarily means that thebonus was not used as an inducement to refrain fromconcerted activity at the time the strike was in progress,we cannot put on blinders and fail to look at the impactof the payment on employees at the time it was madeand for the future. Once granted, the former strikerswere plainly disadvantaged with respect to the non-strikers and it was equally plain that the distinction wasdrawn solely on the basis of who engaged in protected,concerted activity and who did not. This not onlycreated a divisive wedge in the work force but alsoclearly demonstrated for the future the special rewardswhich lie in store for employees who choose to refrainfrom protected strike activity.This Board, in its Aero-Motive decision, was dealing with arespondent firm which had decided, during a strike, thatnonstrikers would be given cash bonuses, but which hadwithheld any public pronouncements with respect theretountil those bonus payments were made, following thestrike's termination. Herein, Respondent's managementrepresentatives had neither conceived their compensatoryday program, nor determined that nonstrikers would eachbe given a single day off with pay before ComplainantAssociation's work stoppage terminated. Within my view,however, the fact that Respondent's management may nothave reached any decision, with respect to grantingnonstrikers a special benefit, before Complainant Associa-tion's work stoppage terminated, carries no exculpation;Respondent's grant, when subsequently publicized, stillcarried a prospective thrust. Both former strikers andnonstrikers were clearly notified that specialfuture rewardsmight be given hospital and medical center staff personnelwho could choose thereafter to refrain from participationin lawful work stoppages. Within its context, Respondent'scommunication may reasonably be considered calculatedto interfere with future free exercises of statutorily guaran-teed rights.As previously noted, Respondent's presentation andbrief suggest a further contention that its managerialdecision to grant compensatory days off with pay derivedsimply from a desire to reward nursing departmentnonstrikers because they had been required to handle"additional" responsibilities; because they had suffered"emotional, physical, and financial" hardships throughoutComplainant Association's strike; because their familieshad been "inconvenienced" thereby; and because theirservices had provided crucial "support" without whichRespondent's hospital could not have functioned. In myview, however, these considerations provide no "legitimateand substantial" business justification for Respondent'spurportedly compensatory day off program. This Board, inits previously noted Aero-Motive decision, did considerwhether a respondent employer's desire to compensatenonstrikers for "special risks" which they had presumablyrun, throughout a strike, justified special cash bonuspayments. Regarding the designated respondent's conten-tion that payments motivated by such considerationsshould be considered privileged, this Board declared (at792) that:...[The] payments here were neither announced normade during the strike, nor were they offered as aninducement to encourage employees to run whateverrisks may have been created by the violence whichaccompanied the strike. If then, the employees came towork and were willing to do so for no more than theirregular wages, what business justification is left for thegranting of special rewards, after the strike is over, tononstrikers? We perceive none.However the Respondent may have characterizedthe payments, we believe that the principal impact ofthe payments will be to discourage employees fromengaging in protected activity in the future. And wethink this is true even if Respondent's heart was pure.Thus even if Respondent's officers and agents whodecided upon the bonus payments acted solely out of adesire to provide additional compensation to employ-ees whom Respondent believed to have risked personalharm, our decision herein would be no different. Weare concerned not with the subjective motivation ofRespondent but with the objective impact of its action.[Emphasis supplied.]Similar conclusions may reasonably be considered war-ranted herein. Respondent's various nursing departmentnonstrikers may have been required to work long hours, forwhich, however, they had presumably been properlycompensated; some may have been required to changeshifts, for which they may or may not have received shiftdifferential compensation; some may have been requiredto cancel or reschedule vacations; and some may havefound their families "inconvenienced" thereby. However,20 SWEDISH HOSP. MEDICAL CENTERthese nonstriking staff members had nevertheless contin-ued to report for work; they had presumably been willingto provide services during Complainant Association's workstoppage for no more than regular straight time orRespondent's currently payable overtime compensation.Thus, Respondent's proffered "gesture of gratitude" hereincannot logically be considered compelled, warranted, orjustified by business considerations.Respondent makes no contention, herein, that specialcompensatory day privileges were granted to particularlyidentified staff members who had personally handled"additional" responsibilities, worked strange or modifiedshifts, canceled or rescheduled vacations previouslyplanned, or found their families "inconvenienced" general-ly, in contradistinction to fellow nonstrikers who may nothave suffered such specified burdens, strains, or hardships.Had Respondent proven persuasively that all registerednurse nonstrikers had without exception suffered thesepersonal strains, inconveniences, and hardships, this Boardcould, arguendo, still determine, within my view, that no"legitimate and substantial" business justification, for theirspecial poststrike rewards, had been generated thereby.New worktime tasks for nonstrikers, coupled with neces-sarily "additional" responsibilities, longer hours, changedor modified shifts, cancelled or shifted vacations, andrevised family programs, frequently become necessarywhen work stoppages develop. Such presumptively burden-some changes could conceivably be considered routineconcomitants of continued service during any workstoppage for workers who have chosen to refrain fromstrike participation. If so, special poststrike rewards fornonstrikers (who may have suffered nothing more thanthese conceivably normal hardships) could hardly beconsidered justified.Had Respondent proven persuasively that registerednurse nonstrikers were required to work "outside theirnormal jurisdiction" during Complainant Association'swork stoppage, special poststrike compensation or benefitsgranted -specifically calculated to reward nonstrikers forsuch distinctly "beyond normal" services solely -mightarguably be considered privileged. See Association ofMotion Picture Producers, Inc., 79 NLRB 466, 496-499(1948); Columbia Pictures Corporation and Association ofMotion Picture Producers, Inc., 82 NLRB 568, 634-637(1949) (the $3.50 award). Nothing in the stipulated ortestimonial record, however, would warrant a determina-tion that registered nurse nonstrikers were required to workoutside their normal jurisdiction within Respondent's facili-ty. And, in any event, had a record been made which mightcall for such a determination, the cases cited might nolonger be considered viable precedents for the particularproposition noted. See Aero-Motive Manufacturing Compa-ny, supra, fn. 7. The present record, however, considered intotality, requires no such definitive determination, withinmy view. Rather, the sole "visible line" which can be drawnherein -between Respondent's Nursing Department staffmembers, within the bargaining unit which ComplainantAssociation representeda who were granted the right to claimcompensatory days, and staff members, within the samebargaining unit, who were denied that right -differentiatesmerely between those who continued to perform servicesand those who ceased work. Necessarily, therefore,Respondent's course of conduct reflected a disparatetreatment of strikers vis-a-vis registered nurse nonstrikers,reasonably calculated to reward such nonstrikers for theirrefusal to join Complainant Association's work stoppage,their resumption of work during the strike, or theirwillingness to take positions as strike replacements. Suchdisparate treatment constitutes discrimination, statutorilyproscribed. Technitrol, Inc., supra, see particularly, footnote2 therein.Respondent's counsel suggests that since his client'smanagement representatives, concurrently with their chal-lenged course of conduct herein, had refrained fromgranting compensatory days off with pay for some few X-ray technicians who had continued work while theirtechnician colleagues struck, the hospital's nursing depart-ment personnel would have had no reasonable ground forbelief that Respondent's program, for them, derived merelyfrom a purpose to reward nonstrikers for their refusal tojoin a work stoppage. I have not been persuaded. True,Director of Nursing Byers and Personnel Director Jamesdid declare that Respondent's decision to grant NursingDepartment nonstrikers compensatory days off represent-ed a gesture of gratitude for certain special strains,burdens, and hardships which they, but no other nonstrik-ers, had sustained, whereby the hospital's capacity tofunction had been preserved. Respondent has made noshowing, however, that all Nursing Department nonstrikerswere burdened equally; the stipulated record, so far as itgoes, would warrant a determination, inter alia, that nurseshired during the strike, and those who withdrew therefromand resumed work, had suffered "inconveniences" forsignificantly shorter time periods than their fellow regis-tered nurses who never ceased work. All nursing depart-ment nonstrikers, however, were "rewarded" with compa-rable even-handedness, regardless of their possibly less-than-equal sacrifices. Respondent's course of conduct,challenged herein, therefore, still reflects a differentiationin treatment between registered nurse nonstrikers consid-ered as a group and their nursing department colleagueswho had ceased work. Such a broadly gauged differentia-tion, within my view, cannot be considered statutorilyprivileged.With respect to General Counsel's contention thatRespondent's course of conduct likewise reflected a tacitrefusal to bargain, Respondent's counsel notes within hisbrief the failure of General Counsel's representatives toproduce evidence that Complainant Association had everrequested bargaining with respect to compensatory days.However, his sub silentio suggestion that ComplainantAssociation's supposed failure to request negotiationsshould suffice to foreclose General Counsel's presentcontention that Respondent's course of conduct consti-tuted a refusal to bargain carries no persuasion. SinceRespondent's management representatives had reachedtheir decision with regard to granting nonstrikers purport-edly compensatory "days off" with pay without priornotice to Complainant Association, representatives of thatorganization can hardly be faulted for their failure torequest negotiations before Respondent's decision waspublicized. Further, Respondent's decision when publi-21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcized, reflected a veritable fait acconpli with respect towhich belated requests for post hoc negotiations wouldmost likely have been potentially divisive or futile. SeeAero-Motive Manufacturing Company, supra at 792. Withdue regard for this Board's rationale the decision noted, Iconclude, consistently therewith, that Respondent's courseof conduct, when it unilaterally determined that nonstrik-ers would be granted a purportedly compensatory day,constituted a refusal to bargain, statutorily proscribed.Respondent's counsel spends considerable time in hisbrief trying to distinguish this case factually and legallyfrom the Board's Aero-Motive decision, previously noted. Ihave not found his several suggested differentiationsbetween the cases sufficiently persuasive to dictate afavorable result, contrary to Aero-Motive, herein. Recogniz-ing the possibility that the Board may likewise consider itsdisposition of the present case controlled by Aero-Motive,Respondent's counsel finally suggests that Aero-Motive waswrongly decided; that Board Member Kennedy's dissenttherein should be considered a better definition of thoseprinciples which should be dispositive for present pur-poses; and presumably that Aero-Motive should thereforebe overruled. Such contentions raise questions of policybeyond an Administrative Law Judge's proper jurisdiction;they should be presented for Board consideration.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCERespondent's course of conduct set forth in section IIIabove, since it occurred in connection with Respondent'sbusiness operations described in section 1, above, had, andcontinues to have, a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States; absent correction, such conduct would tendto lead to labor disputes burdening and obstructingcommerce, and the free flow of commerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Swedish Hospital Medical Center was, throughoutthe period with which this case is concerned, and remainsan employer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce, within the meaning of Section 2(6) and (7) ofthe Act, as amended.2. Washington State Nurses Association is a labororganization within the meaning of Section 2(5) of the Act,which admits certain of Respondent's staff personnel tomembership.3. Respondent's management -when it unilaterallydecided without notice to or consultation with Complain-ant Association that certain nurses, who had continued toperform services, resumed work, or commenced work asnew hires, during a terminated nurses' strike should eachbe given I compensatory day off with pay -refused, andcontinues to refuse, to bargain collectively with Complain-ant Association, which Respondent then recognized as theexclusive bargaining representative of nurses in its hire,within a bargaining unit contractually defined. Further,Respondent's management thereby interfered with, re-strained, and coerced its represented nurses, with respect totheir exercise of rights statutorily guaranteed. Thereby,Respondent did engage, and continues to engage, in unfairlabor practices within the meaning of Section 8(a)(X5) and(1) of the Act, as amended.4. Respondent's management, when it promised andsubsequently granted certain nurses, who had continued toperform services, resumed work, or commenced work asnew hires, during a terminated nurses' strike, compensato-ry days off with pay, discriminated with regard to terms orconditions of work for represented nurses currently inRespondent's hire, under circumstances which necessarilydiscouraged their Complainant Association membership.Further, Respondent's management, thereby, likewiseinterfered with, restrained, and coerced its representednurses, with respect to their exercise of rights statutorilyguaranteed. Thereby, Respondent did engage, and con-tinues to engage, in unfair labor practices within themeaning of Section 8(aX3) and (1) of the Act, as amended.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.REMEDYSince I have found that Respondent has committed, andhas thus far failed to remedy, certain specific unfair laborpractices which affect commerce, I shall recommend that itbe ordered to cease and desist therefrom and to takecertain affirmative action, including the posting of appro-priate notices, designed to effectuate the policies of the Act.Specifically, since I have found that Respondent'sdetermination to grant certain nurses compensatory daysoff with pay violated the statute, some effective remedy forthat violation must be provided. The record suggests thatsince the date when Respondent's management representa-tives publicly declared that such compensatory days offwould be granted some "substantial number" of presump-tively eligible hospital and medical center personnel havescheduled and taken their compensatory days. In itspreviously noted Aero-Motive decision, this Board, con-fronted with a previously paid bonus which in its view hadviolated the statute, declared at 793:Rescission would appear to be inappropriate andimpractical and would, we believe, create greaterdiscord among the employees than currently exists as aresult of Respondent's illegal action. The only practicalmethod, therefore, of restoring the statutorily requiredequality of treatment as between employees whoengaged in concerted activity and those who refrainedtherefrom is to require the payment of an equivalentamount to the employees who did engage in theconcerted activity and who were denied the payment.We shall therefore require Respondent to pay allemployees ... who did not receive the bonus payment[comparable sums] plus interest ....In my view, some equivalent remedy should be providedherein. General Counsel's representatives, in their brief,have suggested that Respondent should merely be "re-22 SWEDISH HOSP. MEDICAL CENTERquired to bargain" with Complainant Association regard-ing the matter and to grant compensatory days off withpay, for those registered nurses who have been discrimina-torily denied a benefit, if Complainant Association con-curs. Such a negotiated accommodation might well bedesirable; nevertheless, Board directives calculated merelyto promote "bargaining" would not in my view provide acomplete or satisfactory remedy. If the parties negotiated arescission, Respondent's recapture of the extra pay whichsome represented nurses have already received from thosenurses particularly, but not from Respondent's unrepre-sented nursing department personnel, would surely gener-ate discord and revive tensions which all concerned wouldpresumably wish to see forgotten. Should the parties,however, confirm Respondent's right to grant compensato-ry days, or bargain to impasse -which could, conceivably,happen with General Counsel's limited remedy -Respon-dent's unfair labor practices would stand without correc-tion. My recommendation, therefore, will be that sinceRespondent's management has consistently with its Octo-ber 13, 1976, memorandum notice already permitted some"substantial" number of nurses considered eligible forcompensatory days to request their days off when desired,and to take such compensatory days off, when scheduledprospectively, subject to prior "approval" granted bycertain designated supervisors, participants in the workstoppage who have thus far been denied such compensato-ry days should likewise be considered privileged to requestdays off with pay hereafter and to take compensatory daysoff scheduled prospectively with management's concur-rence. Respondent's compliance with such remedial proce-dures would presumably require no direct "make whole"payments; further, such procedures would foreclose anynecessity, under the circumstances of this case, for theBoard's currently conventional directive that supplementa-ry interest payments, prescribed consistently with IsisPlumbing & Heating Co., 138 NLRB 716 (1962), specifical-ly, should be made.Since Respondent's course of conduct in my view reflectsno truly egregious or pervasive purpose to flout theNational Labor Relations Act's prohibitions, no broadlyphrased "cease and desist" directives herein should beconsidered warranted or necessary.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, I hereby issue, pursuant toSection 10(c) of the Act, the following recommended:ORDER 'The Respondent, Swedish Hospital Medical Center,Seattle, Washington, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Granting compensatory days off with pay torepresented staff personnel who have refrained from lawfulstrike activity.(b) Discouraging membership in Washington StateNurses Association, or any other labor organization, bydiscriminating in any like or related manner with regard tothe hire or job tenure of Respondent's hospital or medicalcenter personnel, or any term or condition of theiremployment.(c) Refusing to recognize and bargain collectively withWashington State Nurses Association in good faith, ormodifying its current collective-bargaining contract withthat Association, unilaterally.(d) Interfering with, restraining, or coercing its employ-ees in any like or related manner, with respect to theirexercise of rights which Section 7 of the National LaborRelations Act guarantees.2. Take the following affirmative action which isrequired to effectuate the policies of the Act:(a) Grant each nursing department staff member whoparticipated in Complainant Association's July-September1976 strike, who has not yet been privileged to request Iday off with pay, or to take such a day off, prospectivelyscheduled with management's concurrence, the right torequest and take I day off with compensation, consistentlywith the procedures described within the "remedy" sectionof this Decision.(b) Post at its Seattle, Washington, hospital and medicalcenter copies of the attached notice marked "Appendix."2Copies of such notice, on forms provided by the RegionalDirector for Region 19, shall be posted, directly followingtheir receipt, after being duly signed by Respondent'srepresentative. When posted, they shall remain posted, for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that these notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes,2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNoTIcE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing anunfair labor practice. In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement, and to abide by the followingcommitments:WE WILL NOT grant compensatory days off with payto represented hospital personnel who have refrainedfrom lawful strike activity.WE WILL NOT discourage membership in WashingtonState Nurses Associations, or any other labor organiza-23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, by discriminating in any like or related mannerwith regard to the hire or job tenure of our hospital ormedical center personnel, or any term or condition oftheir employment.WE WILL NOT unilaterally modify our currentcollective-bargaining contract with Washington StateNurses Association; nor will we refuse to bargaincollectively with that organization, in good faith, in anylike or related manner.I WE WILL NOT interfere with, restrain, or coerce ouremployees in any like or related manner with regard totheir exercise of the right to strike or any other rightswhich Section 7 of the National Labor Relations Act,as amended, guarantees.WE WILL grant I day off with pay to those staffmembers within our nursing department who have thusfar been denied the right to request and take such a dayoff with compensation, because of their participation inthe work stoppage which ended September 17, 1976.SWEDISH HOSPITALMEDICAL CENTER24